Title: [Fryday August 9th. 1776.]
From: Adams, John
To: 


      Fryday August 9th. 1776. The Board of War, brought in a report. Ordered to lie on the Table.
      Resolved that the Secret Committee be directed to deliver to the order of the Board of War such Articles in their possession, belonging to the Continent, as, in the Opinion of the said Board of War, are Necessary for the Deleware Battalion.
      William Heath, Joseph Spencer, John Sullivan, Nathaniel Green Esqrs. chosen Major Generals.
      
      James Read, John Nixon, Arthur St. Clair, Alexander McDougal, Samuel Holden Parsons and James Clinton Esqrs., Brigadiers.
      Resolved that the hearing of Commodore Hopkins be postponed to Monday next at Eleven O Clock, and that Captain Jones be directed to attend at the same time.
     